Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2021 has been placed in record and considered by the examiner.

Response to Arguments
Applicant's arguments filed 10/15/2019 have been fully considered but they are not persuasive. 
For claim 1, the applicant argues that the newly amended claim limitations “the narrowbands are numbered from a narrowband number 0 to a narrowband number ((Nrb/6)-1) …where NRB denotes a number of physical resource blocks for configuring the uplink system bandwidth and (Nrb/6) denotes a remainder after dividing Nrb by 6” are not disclosed by the combination of Rico-Alvarino and Chen 

The examiner respectfully disagrees. In regards to claim 1, Rico-Alvarino discloses “ the narrowbands are numbered from a narrowband number 0 to a narrowband number ((Nrb/6)-1) …where NRB denotes a number of physical resource blocks for configuring the uplink system bandwidth and (Nrb/6) denotes a remainder after dividing Nrb by 6”
Specifically, Rico-Alvarino discloses in fig. 8a, (0-14 narrowbands) and para. 0055, and fig. 9a (0-14 narrowbands) para. 0059-0061, that the wideband bandwidth reserved for 
For independent claims 8 and 15, the applicant relies on the same above arguments (page 9 last paragraph of the Remarks), which have been addressed. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rico-Alvarino (US 20160338062 A1).


For claim 1, Rico Alvarino discloses configuring a narrowband defined as six consecutive physical resource blocks which configure a uplink system bandwidth (see para. 0049, 0058; uplink system bandwidth (i.e. the wideband region reserved for UL as in para. 0058) can be divided into a multitude of narrowband regions (i.e. any number from 6 to 100 RBs divided by 6 RB blocks) that do not overlap as in para. 0055); 

and configuring a wideband defined as K non-overlapping narrowbands in the narrowbands which configure the uplink system bandwidth (see para. 0049, 0058; uplink system bandwidth (i.e. the wideband region reserved for UL as in para. 0058) can be 

wherein the configuring a wideband (see fig. 8a; para. 0055-56, 0059; the wideband (all resource blocks of 8a) has definitions dividing it into different narrowbands including have the wide band divided into equal non-overlapping  narrowbands that are 6 RBs long)  includes:

 determining the number of narrowbands to configure one wideband based on the number of narrowbands configuring the uplink system bandwidth (see para. 0049, 0058, 0053, 0055,; a uplink system bandwidth (i.e. the wideband region reserved for UL as in para. 0058)can be divided into a multitude of narrowband regions (i.e. any number from 6 to 100 RBs divided by 6 RB blocks), based on its length where any narrowband definitions of a wideband can be done (as shown in different configuration of fig. 8a-c) , 

wherein when the number of narrowbands which configure the uplink system bandwidth  is equal or greater than 4 (see para. 0055, 0056, para. 0059, any number of RBs can be 

the narrowbands are numbered from a narrowband number 0 to a narrowband number ((Nrb/6)-1) (see fig. 8a, (0-14 narrowbands) and para. 0055, and fig. 9a (0-14 narrowbands) para. 0059-0061; the entire bandwidth is defined / divided into a number of narrowbands which are indexed from 0 to a number which can be the modulus of the available resource blocks nRB and 6 (remainder) which can be decreased / rounded down)
 

 and four consecutive narrowbands are grouped in an increasing order of the narrowband numbers (see fig. 8a-c; para. 0055-0056, see index of RB increasing from 0-14 that are defining / part of the non-overlapping narrowbands such as 802a, 804a, 806a, wherein any number of narrowbands can be had based on the available uplink system bandwidth (i.e. the wideband region reserved for UL as in para. 0058)including 24 RB (see para. 0050) which results in 4 narrowbands, that do not overlap (i.e. consecutive)) so that the wideband is defined as four non-overlapping narrowbands  (see para. 0049, 0058; a uplink system bandwidth can be divided into a multitude of narrowband regions (i.e. any number from 6 to 100 RBs divided by 6 RB blocks), that do not overlap as in para. 0055, 0059), 

where NRB denotes a number of physical resource blocks for configuring the uplink system bandwidth and (Nrb/6) denotes a remainder after dividing Nrb by 6 (see fig. 8a, (0-14 narrowbands) and para. 0055, and fig. 9a (0-14 narrowbands) para. 0059-0061;  uplink system bandwidth (i.e. the wideband region reserved for UL as in para. 0058) can be defined / divided into a number of narrowbands which are indexed from 0 to a number which can be the modulus of the available resource blocks nRB and 6 (remainder) which can be decreased / rounded down)

and when the number of narrowbands which configure the uplink system bandwidth is smaller than 4, the wideband is defined as all narrowbands which configure the uplink system bandwidth (see para. 0053, 0055,  last sentence, para. 0059; number of narrowbands is the number of total number of RBs (e.g. which can be 18 PRB as in para. 0050 and equaling a uplink wideband (which can be a region reserved for UL as in para. 0058)) which is considered the uplink system bandwidth and uplink wideband divided by 6 PRB, which results in 3 narrowbands).


For claim 3, Rico Alvarino discloses wherein when the number of narrowbands which configure the uplink system bandwidth is equal to or greater than 4, the number of widebands corresponds to a quotient obtained by dividing the number of total narrowbands which configure the uplink system bandwidth by four (see para. 0055,  last sentence, para. 0059; number of narrowbands is the number of total number of RBs 

For claim 4, Rico Alvarino discloses, wherein when the number of narrowbands which configure the uplink system bandwidth is smaller than 4, the number of widebands which configure the uplink system bandwidth is 1 (see para. 0055, 0058, last sentence, para. 0059; number of narrowbands is the number of total number of RBs (e.g. 18 PRB which can be for the reserved for the UL in the wideband as in para. 0058) which is divided by 6, which results in 3 narrowbands).


For claim 7, Rico Alvarino discloses, wherein the number of widebands which configure the uplink system bandwidth, and the number of narrowbands which configure the widebands are determined on the uplink system bandwidth (see para. 0055, last sentence, para. 0059; the uplink system bandwidth (i.e. the wideband region reserved for UL as in para. 0058) which configures the wideband which is the number of narrowbands which is the total number of RBs in the uplink system bandwidth divided by 6).



For claim 8, Rico Alvarino discloses configuring a narrowband defined as six consecutive physical resource blocks which configure a uplink system bandwidth (see para. 0049, 0058; a uplink system bandwidth (i.e. the wideband region reserved for UL as 

and configuring a wideband defined as K non-overlapping narrowbands in the narrowbands which configure the uplink system bandwidth (see para. 0049, 0058; a uplink system bandwidth (i.e. the wideband region reserved for UL as in para. 0058)can be divided into a multitude of narrowband regions (i.e. any number from 6 to 100 RBs divided by 6 RB blocks), that do not overlap as in para. 0055, 0059) and each of which is made up of six consecutive physical resource block (see para. 0050, 0055, 0059; narrowband region / definition set to 6 RBs (such as taking the total number of blocks and dividing by 6) that do not overlap), where K is an integer number greater than 0 (see para. 0055, 0056, para. 0059, any number of RBs can be used for the uplink system bandwidth including 24 (see para. 0050) which results in 4 narrowbands), 

wherein the configuring a wideband (see fig. 8a; para. 0055-56, 0059; the wideband (all resource blocks of 8a) has definitions dividing it into different narrowbands including have the wide band divided into equal non-overlapping  narrowbands that are 6 RBs long)  includes:

 determining the number of narrowbands to configure one wideband based on the number of narrowbands configuring the uplink system bandwidth (see para. 0049, 0058, 0053, 0055,; a uplink system bandwidth (i.e. the wideband region reserved for UL as in para. 0058)can be divided into a multitude of narrowband regions (i.e. any number from 6 to 

wherein when the number of narrowbands which configure the uplink system bandwidth  is equal or greater than 4 (see para. 0055, 0056, para. 0059, any number of RBs can be used for the uplink system bandwidth (i.e. the wideband region reserved for UL as in para. 0058)including 24 (see para. 0050) which results in 4 narrowbands),
the narrowbands are numbered from a narrowband number 0 to a narrowband number ((Nrb/6)-1) (see fig. 8a, (0-14 narrowbands) and para. 0055, and fig. 9a (0-14 narrowbands) para. 0059-0061; the entire bandwidth is defined / divided into a number of narrowbands which are indexed from 0 to a number which can be the modulus of the available resource blocks nRB and 6 (remainder) which can be decreased / rounded down)
 

 and four consecutive narrowbands are grouped in an increasing order of the narrowband numbers (see fig. 8a-c; para. 0055-0056, see index of RB increasing from 0-14 that are defining / part of the non-overlapping narrowbands such as 802a, 804a, 806a, wherein any number of narrowbands can be had based on the available uplink system bandwidth including 24 RB (see para. 0050) which results in 4 narrowbands, that do not overlap (i.e. consecutive)) so that the wideband is defined as four non-overlapping narrowbands  (see para. 0049, 0058; a uplink system bandwidth (i.e. the wideband region reserved for UL as 

where NRB denotes a number of physical resource blocks for configuring the uplink system bandwidth and (Nrb/6) denotes a remainder after dividing Nrb by 6 (see fig. 8a, (0-14 narrowbands) and para. 0055, and fig. 9a (0-14 narrowbands) para. 0059-0061;  the uplink system bandwidth (i.e. the wideband region reserved for UL as in para. 0058) can be defined / divided into a number of narrowbands which are indexed from 0 to a number which can be the modulus of the available resource blocks nRB and 6 (remainder) which can be decreased / rounded down)


and when the number of narrowbands which configure the uplink system bandwidth is smaller than 4, the wideband is defined as all narrowbands which configure the system bandwidth (see para. 0053, 0055,  last sentence, para. 0059; number of narrowbands is the number of total number of RBs (e.g. which can be 18 PRB as in para. 0050 and equaling a wideband, which can be reserved for use of only UL as in para. 0058) which is considered the system bandwidth and wideband divided by 6 PRB, which results in 3 narrowbands).

Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 7.


For claim 15, Rico Alvarino discloses configuring a narrowband defined as six consecutive physical resource blocks in a frequency domain which configure a system bandwidth (see para. 0049, 0058-50; a system bandwidth can be divided into a multitude of narrowband regions (i.e. any number from 6 to 100 RBs divided by 6 RB blocks) which corresponds to a frequency band) and configuring a system bandwidth (see para. 0049, 0058-0050; the system bandwidth can be set to accommodate an arbitrary amount of RBs)

and configuring a wideband defined as K non-overlapping narrowbands in the frequency domain, which configures the system bandwidth (see para. 0049-0050, 0058; the system bandwidth can be set to accommodate an arbitrary amount of RBs corresponding to frequency band), which configure the system bandwidth (see para. 0049-50, 0058; a system bandwidth can be divided into a multitude of narrowband regions (i.e. any number from 6 to 100 RBs divided by 6 RB blocks), 
where K is an integer number greater than 0 (see para. 0055, 0056, para. 0059, any number of RBs can be used for the system bandwidth including 24 (see para. 0050) which results in 4 narrowbands)


wherein the configuring a wideband (see fig. 8a; para. 0055-56, 0059; the wideband (all resource blocks of 8a) has definitions dividing it into different narrowbands including have the wide band divided into equal non-overlapping  narrowbands that are 6 RBs long)  includes:

 determining the number of narrowbands to configure one wideband based on the number of narrowbands configuring the system bandwidth (see para. 0049, 0053, 0055, 0058,; a system bandwidth can be divided into a multitude of narrowband regions (i.e. any number from 6 to 100 RBs divided by 6 RB blocks), based on its length where any narrowband definitions of a wideband can be done (as shown in different configuration of fig. 8a-c) , 

wherein when the number of narrowbands which configure the system bandwidth  is equal or greater than 4 (see para. 0055, 0056, para. 0059, any number of RBs can be used for the system bandwidth including 24 (see para. 0050) which results in 4 narrowbands), 

the narrowbands are numbered from a narrowband number 0 to a narrowband number ((Nrb/6)-1) (see fig. 8a, (0-14 narrowbands) and para. 0055, and fig. 9a (0-14 narrowbands) para. 0059-0061; the entire bandwidth is defined / divided into a number of narrowbands which are indexed from 0 to a number which can be the modulus of the 


 and four consecutive narrowbands are grouped in an increasing order of the narrowband numbers (see fig. 8a-c; para. 0055-0056, see index of RB increasing from 0-14 that are defining / part of the non-overlapping narrowbands such as 802a, 804a, 806a, wherein any number of narrowbands can be had based on the available system bandwidth including 24 RB (see para. 0050) which results in 4 narrowbands, that do not overlap (i.e. consecutive)) so that the wideband is defined as four non-overlapping narrowbands in the frequency domain  (see para. 0049-50, 0058; a system bandwidth can be divided into a multitude of narrowband regions (i.e. any number from 6 to 100 RBs divided by 6 RB blocks which corresponds to a frequency band), that do not overlap as in para. 0055, 0059), 

where NRB denotes a number of physical resource blocks for configuring the uplink system bandwidth and (Nrb/6) denotes a remainder after dividing Nrb by 6 (see fig. 8a, (0-14 narrowbands) and para. 0055, 0058, and fig. 9a (0-14 narrowbands) para. 0059-0061;  the wideband / bandwidth (which can be served only for uplink as in para. 0058) can be  is defined / divided into a number of narrowbands which are indexed from 0 to a number which can be the modulus of the available resource blocks nRB and 6 (remainder) which can be decreased / rounded down )


and when the number of narrowbands which configure the system bandwidth is smaller than 4, the wideband is defined as all narrowbands which configure the system bandwidth (see para. 0053, 0055, last sentence, para. 0059; number of narrowbands is the number of total number of RBs (e.g. which can be 18 PRB as in para. 0050 and equaling a wideband) which is considered the system bandwidth and wideband divided by 6 PRB, which results in 3 narrowbands).



For claim 17, Rico Alvarino discloses wherein when the number of narrowbands which configure the system bandwidth is equal to or greater than 4, the number of widebands corresponds to a quotient obtained by dividing the number of total narrowbands by four in the system bandwidth (see para. 0055, last sentence, para. 0059; number of narrowbands is the number of total number of RBs (including 24 PRB) divided by 6, which results in 4 narrowbands)

For claim 18, Rico Alvarino discloses, wherein when the number of narrowbands which configure the system bandwidth is smaller than 4, i) the number of widebands which configure the system bandwidth is 1 (see para. 0055, last sentence, para. 0059; number of narrowbands is the number of total number of RBs (e.g. 18 PRB) which is divided by 6, which results in 3 narrowbands).


For claim 20, Rico Alvarino discloses, wherein i) the number of widebands which configure the system bandwidth, and ii) the number of narrowbands which configure the widebands are determined on the system bandwidth (see para. 0055, last sentence, para. 0059; the system bandwidth which configures the wideband which is the number of narrowbands which is the total number of RBs in the system bandwidth divided by 6)



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chincholi; Amith Vikram et al.	US 10285028 B2	Adaptive radio link monitoring
XU; Hao et al.	US 20160227345 A1	SYSTEM INFORMATION BLOCK CHANNEL DESIGN FOR ENHANCED MACHINE TYPE COMMUNICATION WITH COVERAGE ENHANCEMENTS
KAZMI; Muhammad et al.	US 20160234707 A1	MEASUREMENT PROCEDURE UNDER ADAPTIVE FREQUENCY SEPARATION
Papasakellariou; Aris	US 20160270038 A1	TRANSMISSIONS OF DOWNLINK CONTROL CHANNELS FOR LOW COST UES


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                        
                                                                                                                                                                                                /UN C CHO/Supervisory Patent Examiner, Art Unit 2413